

115 S2760 IS: To amend the Clean Air Act to exclude energy efficiency projects, pollution control projects, and reliability projects from the definition of a modification.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2760IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to exclude energy efficiency projects, pollution control
			 projects, and reliability projects from the definition of a modification.
	
		1.Exclusion of energy efficiency proj­ects, pollution control projects, and reliability projects from
 the definition of a modificationSection 111(a)(4) of the Clean Air Act (42 U.S.C. 7411(a)(4)) is amended— (1)by striking (4) The term modification means and inserting the following:
				
					(4)Modification
 (A)In generalThe term modification means; and (2)by adding at the end the following:
				
 (B)ExclusionThe term modification does not include any energy efficiency project, pollution control project, or reliability project.
 (C)Associated definitionsFor purposes of subparagraph (B): (i)Energy efficiency projectThe term energy efficiency project means any project or activity undertaken at a stationary source (including any physical change in, or change in the method of operation of, the stationary source) or any group of projects, activities, or changes undertaken during the same outage period—
 (I)as a result of which the maximum hourly carbon dioxide emissions rate of the stationary source is lower than that rate was immediately before the project or activity, or the group of projects, activities, or changes, was undertaken; and
 (II)after which the maximum hourly emission rate for any other regulated pollutant is not more than either the facility-wide or unit-specific permitted emission rate.
 (ii)Pollution control projectThe term pollution control project means any project or activity undertaken at a stationary source (including any physical change in, or change in the method of operation of, the stationary source) or any group of projects, activities, or changes undertaken during the same outage period, that is undertaken to reduce the emission of any pollutant.
 (iii)Reliability projectThe term reliability project means any project or activity undertaken at a stationary source (including any physical change in, or change in the method of operation of, the stationary source) or any group of projects, activities, or changes undertaken during the same outage period, that improves the ability of the electric system—
 (I)to supply the aggregate electric power and energy requirements of electricity consumers at all times, taking into account scheduled and reasonably expected unscheduled outages of system components; and
 (II)to withstand sudden disturbances, such as electric short circuits, the unanticipated loss of system components, or disturbances caused by manmade physical or cyber attacks..